Citation Nr: 0922372	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-31 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2005, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in October 2006.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  

The Board notes that the Veteran is currently service 
connected for hearing loss, evaluated at 50 percent; 
residuals of a radial fracture of the right wrist, evaluated 
a 20 percent; hemorrhoids, evaluated at 10 percent; and 
tinnitus, evaluated at 10 percent.  Pursuant to 38 C.F.R. § 
4.25, the Veteran's total disability rating is 70 percent.  
As such, he meets the objective criteria outlined above.  

However, the Board notes that the Veteran has not worked 
since 1983; and that he suffers from a litany of nonservice 
connected disabilities (noted in the Veteran's April 2006 
correspondence).  As such, it is unclear whether the Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service connected disabilities 
or his non-service connected disabilities.  The Board 
recognizes that the Veteran underwent VA examinations in 
April 2005.  However, neither examiner had access to the 
Veteran's claims file and neither rendered an opinion as to 
whether the Veteran is unemployable due to service connected 
disabilities.  One examiner explicitly stated that "the 
examination was not meant to be, and must not be construed to 
be, an assessment of overall general health."  As such, the 
Board finds that a VA examination and opinion is warranted 
for the purpose of determining the cause of the Veteran's 
unemployability.  

In addition, the RO noted in its June 2005 rating decision 
that the Veteran is receiving social security benefits for 
several disabilities.  The Veteran is service connected for 
one of these disabilities (degenerative changes of the right 
wrist).  Although the Veteran submitted two award letters 
from the Social Security Administration (SSA), there is no 
indication that the RO has obtained the complete records from 
the SSA.  

Since the precise nature of the Veteran's medical history is 
relevant in the present case, the Veteran's SSA records 
should be obtained.  VA has a duty to obtain SSA records when 
they may be relevant and VA has actual notice that the 
Veteran is receiving SSA benefits.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, the RO should contact the SSA and 
obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2)(2008).

Finally, the Board also notes that during the pendency of 
this appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

The case is hereby REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should provide proper VCAA 
notice to include the elements outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should contact the Social 
Security Administration (SSA) and request 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  The Veteran should be scheduled for a 
VA medical examination to ascertain the 
severity of his service-connected 
disabilities, including any complications 
of his service-connected disabilities, 
and their impact on his ability to obtain 
and retain substantially gainful 
employment.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination. After reviewing the 
record and examining the Veteran, the 
examiner should offer an opinion on the 
effect of the service-connected 
disabilities, including any 
complications, on his ability to obtain 
and retain substantially gainful 
employment.  If the Veteran is deemed 
unemployable, the examiner should make 
clear whether the Veteran's inability to 
secure or follow a substantially gainful 
occupation is due to service connected 
disabilities or non service connected 
disabilities.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the Veteran's claim, 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



